UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2014 ITEM 1. REPORT TO STOCKHOLDERS August 31, 2014 Annual Report to Shareholders Deutsche International Value Fund (formerly DWS International Value Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 13 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Information About Your Fund's Expenses 38 Tax Information 39 Advisory Agreement Board Considerations and Fee Evaluation 44 Board Members and Officers 49 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 12 for more complete performance information. During the 12-month period ended August 31, 2014, Deutsche International Value Fund returned 19.11%, slightly outperforming the 18.51% return of the benchmark, the Russell Global ex-U.S. Value Index. Investment Strategy Portfolio management employs a value strategy and looks for companies it believes are undervalued. These are typically companies that portfolio management believes have been historically sound but are temporarily out of favor. Portfolio management uses a variety of quantitative screens to compare a company’s stock price to earnings, book value, cash flow and dividend yield, and analyzes individual companies to identify those that portfolio management believes are financially sound and appear to have strong potential for long-term growth. Portfolio management compares its valuations on an absolute basis as well as within their respective industries. To narrow the universe further, portfolio management analyzes factors such as price momentum, earnings estimate revisions and fundamental changes. After narrowing the universe through a combination of qualitative and fundamental research, portfolio management evaluates and selects the 45 to 60 stocks typically held by the fund. International equities performed very well during the past 12 months, reflecting the positive backdrop for both economic growth and global central bank policy. While the economic recovery has been uneven, investors responded favorably to Europe’s return to positive growth in late 2013 and the first half of this year. In addition, economic conditions in the emerging markets showed signs of stabilizing, particularly in key individual countries such as China, India and Brazil. Central bank policy also played a key role in market performance. Although the U.S. Federal Reserve Board (the Fed) has curtailed the stimulus policy known as quantitative easing, the central banks of both Europe and Japan picked up the slack with accommodative policies of their own. Taken together, these factors helped propel the foreign markets to a robust, double-digit gain during the period. Fund Performance We believe the fund’s positive performance is a reflection of our investment process, which seeks to invest in the most attractively valued stocks in the market and hold them until their stock prices close the gap with the underlying companies’ intrinsic worth. Consistent with our bottom-up approach, individual stock selection was the key driver of the fund’s 12-month performance results. On the plus side, we delivered our best relative performance in the consumer discretionary, health care, energy and utilities sectors. The top individual contributor in the consumer discretionary group was the Indian vehicle manufacturer Tata Motors Ltd. We bought the stock in 2011 on the belief that its purchase of the Jaguar and Land Rover brands was a transformative acquisition that wasn’t being fully appreciated by the market. Tata has since delivered a strong return, as investors have gradually recognized the value in its shares and the longer-term impact of its acquisitions. In health care, energy and utilities, the fund’s leading contributors were AstraZeneca PLC, Petroleo Brasileiro SA and the Brazilian electric utility stock Cia Energetica de Minas Gerais (Cemig) respectively. Although Cemig is our sole holding in utilities, it performed well enough to make utilities one of our top sectors for the annual period. We had kept our eye on the utilities sector for some time due to its underperformance in 2013, and we selected this stock as the most compelling idea during the first calendar quarter based on its strong free-cash flow, high dividend yield and compelling valuation. It has since rallied significantly, adding to the fund’s return. The fund’s largest degree of underperformance occurred in the materials sector. Our positions in the gold mining companies Yamana Gold, Inc. and Kinross Gold Corp. continued to underperform, but we held on to the positions on the belief that both can benefit if inflation ultimately picks up. We elected not to add to these holdings, however, and they closed the period as the two smallest individual stock weightings in the portfolio. The fund’s position in the Brazilian iron ore producer Vale SA, which underperformed in the first half of the period due to concerns about weaker demand in China, also took a toll on relative performance. We continue to believe the stock is attractively valued, and it closed the period as a top-ten holding in the fund. Our positioning in the financial sector also weighed on performance. Financial stocks in both Europe and Japan exhibited sluggish returns in the past year, but we continue to believe the fund’s specific individual holdings feature attractive valuations. Financial stocks made up 30% of the fund’s portfolio at the close of the period, higher than their weighting in the benchmark. Outlook and Positioning The fund’s buy and sell activity was light during the course of the past year. We sold three stocks that we believed had reached their full valuations, and we added four new positions to the portfolio: Cemig, the Dutch insurance company Aegon NV, the Russian energy company Gazprom OAO and the Latin American telecommunications provider America Movil SAB de CV. The low level of activity reflects our continued positive view on the individual companies that we hold in the fund. The portfolio remained positioned to capitalize on an environment of improving global growth, and this was a positive factor in its performance during the past year. Although the major foreign economies have experienced shaky results in recent months, we believe the Bank of Japan and the European Central Bank will take an increasingly aggressive approach to economic stimulus. In turn, this shift could be a positive for stocks with above-average sensitivity to economic trends. This view underpinned the fund’s overweight positions in the market’s cyclical areas (including energy, financials and materials) over the more defensive sectors, such as telecommunications services, consumer staples and utilities. "We employ a selective approach focused on identifying good companies that are out of favor and have the potential to rebound to more typical valuation levels." From a geographic standpoint, we continued to hold an overweight position in emerging-markets stocks. We achieved this exposure through direct investments in emerging-markets companies and positions in developed-market companies with above-average exposure to the developing world. We believe many emerging-markets companies offer more compelling opportunities than their developed-markets counterparts due to their stronger earnings growth and more attractive valuations. Ten Largest Equity Holdings at August 31, 2014 (24.8% of Net Assets) Country Percent 1. Itau Unibanco Holding SA Attracts deposits and offers retail, commercial, corporate and private banking services Brazil 2.8% 2. Petroleo Brasileiro SA Producer and distributor of petroleum Brazil 2.7% 3. SK Telecom Co., Ltd. Provider of mobile telecommunication services Korea 2.6% 4. China Mobile Ltd. Provider of cellular telecommunication services Hong Kong 2.5% 5. Tata Motors Ltd. Manufactures cars and commercial automotive vehicles India 2.4% 6. America Movil SAB de CV Provider of wireless communication services Mexico 2.4% 7. KB Financial Group, Inc. Attracts deposits and offers commercial banking services Korea 2.4% 8. Cia Energetica de Minas Gerais Generates, transmits and distributes electricity Brazil 2.4% 9. CNOOC Ltd. Explores, develops, produces and sells crude oil and natural gas China 2.3% 10. Nippon Telegraph & Telephone Corp. Provides a variety of telecommunication services Japan 2.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 49 for contact information. We continue to hold a positive outlook for global equities. While headline risk is always a factor, the key drivers of the recent rally — improving economic conditions and favorable central bank policy — remain in place. Still, stock prices have risen so much in recent years that market performance is unlikely to continue at this pace. At this stage of the market cycle, active stock selection is necessary to identify the pockets of value that continue to exist in the global markets — particularly outside of the United States. It’s important to note that company fundamentals play as much of a role in our selection process as valuation. When looking for value stocks, we aren’t investing in the type of deep-value turnaround stories that may not necessarily recover. Instead, we employ a selective approach focused on identifying good companies that are out of favor and have the potential to rebound to more typical valuation levels. We believe this is visible in the underlying metrics of the portfolio. The median forward price-to-earnings (P/E) ratio of the stocks in the fund was 11.5 (based on 12-month earnings estimates) as of August 31, 2014, below the 13.7 P/E of the value benchmark. At the same time, our holdings had an average return on equity of 14.5%, well above the 9.5% for the stocks in the index. Similarly, the return on assets of the fund’s investments was an average 5.1%, vs. 3.6% for the benchmark. In our view, this helps illustrate our belief that our portfolio consists of stocks that aren’t just undervalued, but also fundamentally sound. Investment Advisor Deutsche Investment Management Americas Inc. Subadvisor The fund's subadvisor is Dreman Value Management, L.L.C. (Dreman) Portfolio Management Team E. Clifton Hoover, Jr., CFA, Dreman Chief Investment Officer, Managing Director of Dreman and Lead Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Dreman Value Management, L.L.C. in 2006. — Prior to joining Dreman Value Management, L.L.C., Managing Director and a Portfolio Manager at NFJ Investment Group since 1997. — MS, Texas Tech University. Wesley Wright, Dreman Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Dreman Value Management, L.L.C. in 2008. — Responsible for current portfolio holdings for the firm's International Value and All Cap Value products. — Prior to joining Dreman Value Management. L.L.C., worked as an Equity Analyst at Hillcrest Asset Management. — BS, Texas A&M University; MBA, SMU Cox School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell Global ex-U.S. Value Index measures the value segment of the global equity universe (specifically, companies with lower price-to-book ratios and lower forecasted growth values), excluding securities classified in the United States. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. Quantitative easing is a monetary policy central banks often employ when interest rates are at or near zero. This policy involves a country’s central bank purchasing government securities in the open market, which causes the price of the securities purchased to rise and their yields to fall. The central banks hope that lower borrowing costs will encourage consumers and businesses to spend more, thus helping the overall economy. The price-to-earnings ratio (P/E) compares a company’s current share price to its per-share earnings. Return on equity is the amount of net income returned as a percentage of shareholders’ equity. Return on assets is calculated by dividing a company's annual earnings by its total assets. Performance Summary August 31, 2014 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 19.11% 6.84% 2.69% Adjusted for the Maximum Sales Charge (max 5.75% load) 12.26% 5.59% 1.94% Russell Global ex-U.S. Value Index† 18.51% 7.76% 3.93% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 18.27% 6.05% 1.92% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 18.27% 6.05% 1.92% Russell Global ex-U.S. Value Index† 18.51% 7.76% 3.93% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 No Sales Charges 19.35% 7.09% 2.94% Russell Global ex-U.S. Value Index† 18.51% 7.76% 3.93% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/14 No Sales Charges 19.38% 7.09% 2.95% Russell Global ex-U.S. Value Index† 18.51% 7.76% 3.93% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.44%, 2.22%, 1.23% and 1.17% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 5, 2006. The performance shown for the index is for the time period of June 30, 2006 through August 31, 2014, which is based on the performance period of the life of the Fund. On June 21, 2010, the Fund was renamed DWS Dreman International Value Fund and adopted its current investment policies. On August 11, 2014, the Fund was renamed Deutsche International Value Fund. Performance prior to June 21, 2010 should not be considered representative of the present Fund due to its change in investment policy. † The Russell Global ex-U.S. Value Index measures the performance of the global equity market based on all investable equity securities, excluding companies assigned to the United States. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Class A Class C Class S Institutional Class Net Asset Value 8/31/14 $ 8/31/13 $ Distribution Information as of 8/31/14 Income Dividends, Twelve Months $ Investment Portfolio as of August 31, 2014 Shares Value ($) Common Stocks 96.1% Australia 2.0% BHP Billiton Ltd. (ADR) (a) (Cost $3,460,364) Belgium 1.9% Delhaize Group SA (ADR) (Cost $2,334,344) Bermuda 1.8% Marvell Technology Group Ltd. (b) (Cost $2,698,925) Brazil 7.1% Cia Energetica de Minas Gerais (ADR) (a) Petroleo Brasileiro SA (ADR) (a) Vale SA (ADR) (a) (Cost $10,926,890) Canada 5.8% Agrium, Inc. Kinross Gold Corp.* Suncor Energy, Inc. Yamana Gold, Inc. (Cost $11,182,679) China 2.3% CNOOC Ltd. (ADR) (a) (Cost $3,647,404) France 3.7% Societe Generale SA (ADR) Total SA (ADR) (Cost $4,735,080) Germany 5.4% Allianz SE (ADR) BASF SE (ADR) Siemens AG (ADR) (a) (Cost $6,997,231) Hong Kong 2.5% China Mobile Ltd. (ADR) (a) (Cost $3,418,678) India 4.7% Infosys Ltd. (ADR) (a) Tata Motors Ltd. (ADR) (a) (Cost $4,800,000) Israel 2.1% Teva Pharmaceutical Industries Ltd. (ADR) (Cost $2,695,607) Japan 11.9% Canon, Inc. (ADR) Komatsu Ltd. (ADR) Mitsubishi UFJ Financial Group, Inc. (ADR) Nippon Telegraph & Telephone Corp. (ADR) Nomura Holdings, Inc. (ADR) Sumitomo Mitsui Financial Group, Inc. (ADR) (Cost $17,413,368) Korea 5.0% KB Financial Group, Inc. (ADR) (a) SK Telecom Co., Ltd. (ADR) (Cost $5,847,225) Mexico 2.4% America Movil SAB de CV "L" (ADR) (a) (Cost $3,679,568) Netherlands 5.8% Aegon NV (Registered) (a) (c) ING Groep NV (ADR)* (a) Royal Dutch Shell PLC (ADR) (a) (Cost $8,003,269) Norway 1.8% Statoil ASA (ADR) (a) (Cost $2,553,772) Russia 5.2% CTC Media, Inc. (a) (b) Gazprom OAO (ADR) LUKOIL OAO (ADR) (Cost $8,815,882) Spain 5.8% Banco Bilbao Vizcaya Argentaria SA (ADR) (a) Banco Santander SA (ADR) (a) Telefonica SA (ADR) (a) (Cost $8,054,753) Switzerland 5.6% ABB Ltd. (ADR)* (a) Credit Suisse Group AG (ADR) (a) UBS AG (Registered)* (c) (Cost $8,432,949) United Kingdom 13.3% AstraZeneca PLC (ADR) BAE Systems PLC (ADR) (a) Barclays PLC (ADR) (a) BP PLC (ADR) HSBC Holdings PLC (ADR) (a) Smith & Nephew PLC (ADR) (a) Tesco PLC (ADR) (a) (Cost $19,180,761) Total Common Stocks (Cost $138,878,749) Preferred Stock 2.8% Brazil Itau Unibanco Holding SA (ADR) (a) (Cost $3,075,184) Securities Lending Collateral 41.8% Daily Assets Fund Institutional, 0.08% (d) (e) (Cost $71,296,489) Cash Equivalents 1.0% Central Cash Management Fund, 0.05% (d) (Cost $1,795,706) % of Net Assets Value ($) Total Investment Portfolio (Cost $215,046,128)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $219,511,213. At August 31, 2014, net unrealized appreciation for all securities based on tax cost was $22,241,005. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $31,454,171 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,213,166. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at August 31, 2014 amounted to $69,932,688, which is 41.0% of net assets. (b) Listed on the NASDAQ Stock Market, Inc. (c) Listed on the New York Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Preferred Stock Australia $ $
